Citation Nr: 1757614	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  17-36 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for left Charcot foot deformity, to include as secondary to left lower extremity peripheral neuropathy.

5.  Entitlement to a compensable rating for service-connected hearing loss.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney

ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1970.  Service personnel records show that the Veteran served at Udorn Royal Airforce Base, in Thailand.

The claims of service connection come before the Board of Veterans' Appeals (Board) from an August 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The denials were continued in a February 2014 rating decision of the RO in Baltimore, Maryland.  In a February 2015 rating decision, the RO reopened and denied the claims.  As noted by the Veteran's representative in argument submitted with the Substantive Appeal, the Board finds that the claims have been pending continuously since the August 2013 rating decision.  Regardless of whether statements submitted by the Veteran in response to the August 2013 and February 2014 rating decisions were notices of disagreement, new and material evidence was received prior to the expiration of the appeal period for both rating decisions.  Thus the claims remained pending.  38 C.F.R. § 3.156(b) (2017).

The claim of increased rating for hearing loss is on appeal from a February 2015 rating decision.  

The Veteran has characterized his service connection claim for left lower extremity peripheral neuropathy to include a left Charcot foot deformity.  Given the Board's disposition of the left lower extremity service connection claim, a separate claim for entitlement to service connection for left Charcot foot deformity has been added and the claims have been recharacterized as stated above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for left Charcot foot deformity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, he was exposed to herbicides while stationed at Udorn Royal Thai Airforce Base (AFB) in Thailand during his Vietnam Era service.

2.  The Veteran currently has a diagnosis of diabetes mellitus.

3.  Diabetes mellitus is presumed to have been incurred in service.

4.  The competent and probative medical evidence of record establishes that the Veteran's peripheral neuropathy of the lower extremities is related to the service-connected diabetes mellitus.

5.  The Veteran's bilateral hearing loss was manifested by no more than auditory acuity level I in the right ear, and no more than auditory acuity level I in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for peripheral neuropathy of the lower extremities, due to diabetes mellitus, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.85, 4.86, DC 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Diabetes Mellitus

The Veteran claims to have been exposed to Agent Orange or a similar herbicide during his confirmed duty in Thailand.  Service personnel records show that the Veteran's primary specialty was a Morse Intercept Operator and that he served at the 7th Radio Research Station at the Udorn Royal AFB, in Thailand.

Certain diseases associated with exposure to herbicides such as Agent Orange may be entitled to service connection on a presumptive basis; type II diabetes mellitus is among such diseases. 38 C.F.R. § 3.309(e).  VA regulations provide that exposure to herbicides may be presumed for veterans who, in specified circumstances and during specified times, served in Vietnam or the Demilitarized Zone of Korea; or who operated, maintained, or served aboard certain U.S. Air Force aircraft. 38 C.F.R. § 3.307(a)(6).  

Special VA rules were also issued governing adjudication of claims based on veterans' assertions that they were exposed to herbicides while serving at certain military bases in Thailand during the Vietnam War Era. See VA ADJUDICATION PROCEDURES MANUAL (M21-1).  Special consideration of herbicide exposure on a factual basis is to be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This consideration includes Veterans who served at Udorn Royal AFB.  The duties that are considered to have placed Veterans on or near the perimeter include security policeman, security patrol dog handlers, members of the security police squadron, or those who are otherwise shown to be near the air base perimeter by evidence of daily work duties, performance evaluations, or other credible evidence.

Service treatment records (STRs) are silent for diabetes mellitus.  However, the Veteran does have a current diabetes mellitus diagnosis since 1981.  An official transcript from the Air Force Historical Research Agency titled "Agent Orange at Udorn Royal Thai Air Force Base, Thailand December 1968 through February 1969 was submitted by the Veteran's representative.  The transcript indicates that a service contract in August 1968 was requested for defoliation operations around the perimeter of the base.  These records also indicated that thousands of gallons of defoliant were airlifted to and temporarily stored at Udorn AFB during this time period.

May 2010 Compensation and Pension (C&P) Service Bulletin indicates that there is some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with characteristics of tactical herbicides.  Therefore, the C&P Service has determined that a special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  If a United States Army Veteran served at Udorn Air Force Base near the air base perimeter, as shown by credible evidence, then herbicide exposure should be acknowledged.  The applicable period for United States Air force Veterans deployed in the same capacity is from February 28, 1961 to May 7, 1975 and therefore the Board will accept this period in considering the Veteran's case.

The Veteran has consistently provided, through multiple statements and through filings made by his representative, that as a Morse Intercept Operator his workstation was housed in a facility that sat within close proximity of the base perimeter and that he witnessed regular defoliation of the immediate area surrounding this portion of the base.  The Veteran has also consistently provided that his barracks and mess hall were both within 20 yards of the base perimeter and that he regularly crossed in and out of the base to engage in recreational sports in a defoliated area just outside the base.

Based on the evidence for consideration, the Board concludes that the Veteran likely was exposed to herbicides during the time while he was stationed at Udorn AFB during his service as a consequence of duties near the base perimeter.  In light of this and the fact that diabetes mellitus are presumptive diseases associated with herbicide agents under 38 C.F.R. §§ 3.307 and 3.309, service connection is warranted on a presumptive basis.  Reasonable doubt is resolved in his favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

B.  Lower Extremity Neuropathy

The Veteran seeks service connection for peripheral neuropathy of the lower extremities.  In multiple private medical records, dated as early as May 2010, the Veteran has been assessed and treated for peripheral neuropathy of the lower extremities.  The treating private physicians have consistently either characterized the neuropathy as diabetic or associated the issue with the Veteran's diabetes mellitus.  As service connection for diabetes mellitus is granted above and as the Veteran's peripheral neuropathy of the lower extremities is due to his diabetes mellitus, service connection for peripheral neuropathy of the lower extremities, as secondary to diabetes mellitus, is granted.

II.  Higher Evaluation 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings of hearing loss range from no compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more.  Here, the Veteran's hearing loss meets this standard, thus both tables will be utilized.

The Veteran's bilateral hearing loss is currently rated as non-compensable.  

In an August 2013 rating decision the RO granted service connection for bilateral hearing loss and assigned a non-compensable rating.  This decision was based on objective audio testing from a May 2013 VA examination.  The results of the pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
R
15
10
25
30
40
L
15
15
25
30
40

The averages of the pure tone thresholds were 26 in the right ear and 28 in the left.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.

Applying the rating criteria to that test, numeric scores of I for each ear are obtained.  Table VII of § 4.85 provides for the assignment of noncompensable evaluation for these numeric scores.  

In January 2017 the Veteran underwent a VA audiological examination.  The results of the pure tone thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
R
10
15
25
30
45
L
15
15
25
30
45

The averages of the pure tone thresholds were 29 in the right ear and 29 in the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.

Applying the rating criteria to that test, numeric scores of I for each ear are obtained.  Table VII of § 4.85 provides for the assignment of noncompensable evaluation for these numeric scores.  

It has been established that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  See Martina v. Nicholson, 21 Vet. App. 447 (2007).  The VA examinations address the functional and daily life effects of the Veteran's hearing loss disability.  The examinations discuss that the Veteran has difficulty during conversation in quiet and does not always notice when someone is speaking to him.  The Veteran must also frequently read lips and described more difficulties hearing in the presence of background noise.  Therefore, the functional and ordinary daily life effects of the Veteran's hearing loss disability have been adequately discussed.

The audiometric evaluations discussed above do not reveal results warranting a compensable evaluation for bilateral hearing loss.  The Board has also considered the lay statements of the Veteran and his family members that his bilateral hearing loss is worse than currently rated.  Layna v. Brown, 6 Vet. App. 465 (1994).  Lay persons are not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's lay statements describing subjective complaints of increased symptomatology.

VA must follow 38 C.F.R. §§ 3.85, 4.85 which specifies how hearing loss is rated, and when hearing loss claims are compensable.  Following the guidelines provided in 38 C.F.R. §§ 3.85, 4.85, the Veteran's service-connected bilateral hearing loss does not meet the requirements for a compensable rating.

The discussion above reflects that the rating criteria are adequate for rating the Veteran's service-connected bilateral hearing loss.  The Veteran's hearing loss disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss disabilities.  VA examinations have provided adequate descriptions of the functional effects of the Veteran's hearing loss.  Martinak, 21 Vet. App. at 455.  As stated above the Veteran's bilateral hearing loss requires him to read lips for full comprehension of a conversation and presents with more difficulty in the presence of background noise.  The Board finds that the rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria adequately contemplate the Veteran's symptomatology. 

The Board is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected bilateral hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable disability rating for service-connected bilateral hearing loss.  Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49 (1990).  Thus, the benefit of the doubt doctrine is not for application.


ORDER

Service connection for diabetes mellitus is granted.

Service connection for right lower extremity peripheral neuropathy is granted.

Service connection for left lower extremity peripheral neuropathy is granted.

Entitlement to a compensable rating for service-connected bilateral hearing loss is denied.


REMAND

As stated above the Board has recharacterized the Veteran's claims to include a separate claim for entitlement to service connection for left foot Charcot deformity, to include as secondary to now service-connected left lower extremity peripheral neuropathy.  The Veteran's private medical treatment records confirm the existence of left foot Charcot deformity.  The Board has granted service connection for left lower extremity peripheral neuropathy and therefore the Veteran is entitled to consideration of service connection for the Veteran's left foot Charcot deformity on a secondary basis.  However, it does not appear that the Veteran's claims file contains a medical nexus opinion to establish entitlement to service connection for left foot Charcot deformity secondary to service-connected left lower extremity peripheral neuropathy.  Therefore, further development of the claim is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all appropriate action to develop, to include if necessary, VA medical examinations, the Veteran's claims of entitlement to service connection for left foot Charcot deformity, to include as secondary to service-connected left lower extremity.

2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


